DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s responses of March 27, 2020 and March 30, 2020 have been entered. 
	All of the previously pending claims were canceled, and new claims 151-178 are pending.
Applicant’s election, with traverse, of Group VI in the response filed on March 30, 2020 is also acknowledged. As noted by Applicant in the response, currently pending claims 151-176 fall within Group VI as described in the lack of unity requirement mailed on January 30, 2020. The traversal is on the ground(s) that searching all of the currently pending claims together would not be unduly burdensome since the search would be coextensive (Remarks, pages 4-5).
This is not found persuasive for the following reasons. First, since the instant case is filed under 35 U.S.C. 371 rather than 35 U.S.C. 111, burden is not a consideration. Nevertheless, it would, in fact, be unduly burdensome to examine claims 177 and 178 with the elected methods because a complete search for the products of claims 177 and 178 would require searching for and considering prior art that may not apply to the elected methods. This is because the products of claims 177 and 178 may be used to practice methods that differ from those of claims 151-176 (e.g., a hybridization assay). This additional searching would be burdensome as would the additional considerations under 35 U.S.C. 112 and 35 U.S.C. 101 that would be required for examination of the products of claims 177 and 178. Second, the currently pending claims are still considered to lack a special technical feature linking them over the prior art because barcoded template nucleic acids and amplification products thereof as recited in claim 178 were known prior to the effective filing date of the application. See, e.g., Zheng et al. (Nature Protocols 2011; 6: 1367-1376; cited previously) at Figure 2.
The requirement is still deemed proper and is therefore made FINAL.
Claims 177 and 178 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 30, 2020.
	Upon further review of the currently pending claims, the following election of species requirement is necessary. The examiner regrets any inconvenience to Applicant resulting from this Office action.

REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election of Species
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. In particular, the different species have fundamentally different structural features, require different search strategies, and potentially raise different considerations under 35 U.S.C. 112.
The species are as follows: 
(i) the use of a well, an emulsion or a droplet as the one or more vessels (claim 166); and
(ii) the use of a single cell as the vessel (claims 171 and 172).

5.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 151-165, 167-170, and 173-176.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637